09-0754-ag
    Sun v. Holder
                                                                                  BIA
                                                                             Morace, IJ
                                                                          A099 429 085
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United            States Court of Appeals
    for the Second Circuit, held at the            Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl            Street, in the City of
    New York, on the 4 th day of May, two           thousand ten.

    PRESENT:
             ROBERT D. SACK,
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
                  Circuit Judges.
    ______________________________________

    XIAO HONG SUN,
             Petitioner,

                    v.                                     09-0754-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Liu Yu, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Assistant Director; D. Nicholas
                                  Harling, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Xiao Hong Sun, a native and citizen of the People’s

Republic of China, seeks review of a January 30, 2009, order

of the BIA affirming the April 16, 2007, decision of

Immigration Judge (“IJ”) Philip L. Morace, which denied

Sun’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).     In re

Xiao Hong Sun, No. A099 429 085 (BIA Jan. 30, 2009), aff’g

No. A099 429 085 (Immig. Ct. N.Y. City Apr. 16, 2007).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision including the portions not explicitly

discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).   The applicable standards of review

are well-established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)(“We defer .

. . to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no


                              2
reasonable fact-finder could make such an adverse

credibility ruling.”); Salimatou Bah v. Mukasey, 529 F.3d

99, 110-11 (2d Cir. 2008).

       Substantial evidence supports the agency’s adverse

credibility determination.     See Xiu Xia Lin, 534 F.3d at

167.     The IJ found Sun’s testimony not credible based on:

(1) her testimony that her friend, Feng Mei Liu, was the

same age, even though Liu’s identity card indicated she was

seven years older; (2) her failure to provide reasonably

available corroborating evidence; and (3) her inability to

respond to questions regarding the details of her claim.       We

are not compelled to find error in any of these findings, or

in the IJ’s refusal to credit the explanations Sun offered.

See id; Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

2005).     We also accord particular deference to the IJ’s

assessment of Sun’s demeanor, specifically, his observation

that Sun appeared to be testifying from a script because she

could not provide details not included in her asylum

application.     See Majidi, 430 F.3d at 81 n.1.   Moreover,

having called her testimony into question, the IJ reasonably

found that Sun failed to provide evidence corroborating her

claim.     See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d


                                3
315, 341 (2d Cir. 2006).

     Accordingly, because each of Sun’s claims was based on

the same factual predicate, the IJ reasonably denied Sun’s

applications for asylum, withholding of removal, and CAT

relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4